DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 03/03/2021, this is a First Action Non-Final Rejection on the Merits. Claims 1-7 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021, 03/31/2021, 04/29/2021 and 08/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

1. – a normal grid generation unit …In claim 1.
2. - a hand kernel generation unit…. In claim 1.
3. – a calculation unit… In claim 1.
4. – a control unit… In claim 1.
5. – an adjustment unit… In claim 3.
6. – an evaluation unit… In claim 4.
7. – a conversion unit… In claim 4.
8. – a filter unit… In claim 4.
9. – a generation unit… In claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.- Claim 7 recites the limitations “the suction pads”, “the handling tool” and “the manipulator”.  There is insufficient antecedent basis for these limitations in the claim. 
Accordingly, appropriate correction and/or clarification are earnestly solicited.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Komoda et al (US 2019/0283249), hereinafter “Komoda”.
Regarding claims 1 and 7, Komoda discloses a handling device and the associated computer program product (via a grasping control and manipulator 10 as shown in fig. 1), comprising: 
a manipulator that includes a handling tool including a plurality of suction pads and an arm (see [0027] disclosing "The manipulator 10 is configured as a so-called articulated arm in which a plurality of arms 11 is rotatably connected to each other at a joint 12"; see [0028] disclosing "The manipulator 10 has an end effector 13 at a distal end thereof."; and see [0030] disclosing "the end effector 13 is configured as a vacuum chuck having a plurality of suction pads 14A to 14E (14); see also figs 2, 3, 9-10 showing the suction pads); 

      
    PNG
    media_image1.png
    304
    450
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    322
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    294
    240
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    263
    351
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    254
    350
    media_image5.png
    Greyscale

a normal grid generation unit ……… (see [0045] and fig. 6 disclosing FIG. 6 is a diagram illustrating a grasping-enabled target region Ta detected on a surface (adsorption surface, target surface) of the object T.);
                    
    PNG
    media_image6.png
    423
    448
    media_image6.png
    Greyscale

a hand kernel generation unit that generates a hand kernel of each of the suction pads based on a position of each of the suction pads in the handling tool and a posture of the handling tool (see [0045] disclosing in addition, FIG. 7 is a diagram illustrating a pad region Pa in which the suction pad 14 faces the target region Ta in Model 5 including three suction pads 14. The target region Ta may also be referred to as a grasping-enabled region. For example, the target region Ta is a region in which flatness is within a first threshold value and an area is equal to or larger than a second threshold value in the surface of the object T. FIG. 6 illustrates binarized data. In FIG. 6, a place in which a numerical value is “1” corresponds to the target region Ta, and a place in which a numerical value is “0” corresponds to a non-target region Tn (grasping-disabled region). In addition, FIG. 7 illustrates binarized data. In FIG. 7, a place in which a numerical value is “1” corresponds to the pad region Pa, and a place in which a numerical value is “0” corresponds to a non-pad region Pn.); 
                
    PNG
    media_image7.png
    404
    460
    media_image7.png
    Greyscale

a calculation unit that calculates ease of grasping the object to be grasped by the plurality of suction pads based on a ….. convolution calculation using a grid including the spatial data and the hand kernel (see [0048] disclosing specifically, a numerical value indicated in each pixel in FIG. 8 indicates a convolution condition in a case in which the centroid Cfp of the pad region Pa (center of gravity in FIG. 7) is located at a position of the pixel. For pixels overlapping each other, the convolution condition is a total value (integrated value) of values obtained by multiplying a value (1 or 0) of a pixel in data of FIG. 6 including the target region Ta by a value (1 or 0) of a pixel in data of FIG. 7 including the pad region Pa for all pixels. As indicated by a thick frame Fp in FIG. 8, the grasping position is set to a position at which the convolution condition is the highest within the target region Ta and at a position at which the centroid of the pad region Pa is within the thick frame Fp in FIG. 8);
                 
    PNG
    media_image8.png
    507
    505
    media_image8.png
    Greyscale

 and 
a control unit that controls a grasping operation of the manipulator based on the ease of grasping the object to be grasped by the plurality of suction pads (see [0048] disclosing the grasping position/posture determination unit 21c determines an absorption position (grasping position) of the suction pad 14 in the model which is the candidate for the grasping form with respect to the target region Ta….. As indicated by a thick frame Fp in FIG. 8, the grasping position is set to a position at which the convolution condition is the highest within the target region Ta and at a position at which the centroid of the pad region Pa is within the thick frame Fp in FIG. 8.).
Komoda teaches substantially the claimed invention, but does not expressly teach the features of:
1. a normal grid generation unit that converts a depth image including one or more objects to be grasped into a point cloud, generates spatial data including the object to be grasped that is divided into a plurality of grids from the point cloud, and calculates a normal vector of the point cloud included in the grid using spherical coordinates.
2. 3D convolution
It is noted that the technical effect achieved by said distinguishing features is a more precise definition of the grasping position Fp (figure 8) by using 3D data. The objective technical problems derived therefrom can be seen as how to define more precisely the grasping position Fp.
Nevertheless, a person having ordinary skill in the art would consider generalizing the teachings of Komoda to the third dimension without exercising any inventive activity. It should be noted that Komoda already hints at the necessity of introducing the third dimension, see for instance paragraph [0048], wherein the orientation ("rotation angle") of the pads is also considered for the definition of the grasping position. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komoda by introducing a 3D convolution instead of the iterative process as described in paragraph [0048] of Komoda, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claim 2, Komoda discloses as discussed above in claim 1. Komoda does not discloses expressly wherein the hand kernel generation unit expresses the posture of the handling tool by a first angle and a second angle of the spherical coordinates and generates the hand kernel according to the first and second angles for each of the suction pads.
Nevertheless, as stated above in claim 1, this is an obvious feature in order to realize a 3D convolution. See also motivation to combine as set for above in claim 1.

Regarding claim 3, Komoda discloses as discussed above in claim 1. Komoda further discloses wherein the calculation unit expresses the ease of grasping the object to be grasped by the plurality of suction pads by a first heat map, and the handling device further comprises an adjustment unit that adjusts the posture of the handling tool and a position where the object to be grasped is grasped by the handling tool based on the first heat map (see at least figure 8 and see [0048] disclosing the grasping position/posture determination unit 21c determines an absorption position (grasping position) of the suction pad 14 in the model which is the candidate for the grasping form with respect to the target region Ta. FIG. 8 is a calculation result of a convolution condition of the target region Ta of FIG. 6 and the pad region Pa of Model 5 in FIG. 7. Specifically, a numerical value indicated in each pixel in FIG. 8 indicates a convolution condition in a case in which the centroid Cfp of the pad region Pa (center of gravity in FIG. 7) is located at a position of the pixel. For pixels overlapping each other, the convolution condition is a total value (integrated value) of values obtained by multiplying a value (1 or 0) of a pixel in data of FIG. 6 including the target region Ta by a value (1 or 0) of a pixel in data of FIG. 7 including the pad region Pa for all pixels. As indicated by a thick frame Fp in FIG. 8, the grasping position is set to a position at which the convolution condition is the highest within the target region Ta and at a position at which the centroid of the pad region Pa is within the thick frame Fp in FIG. 8. It is possible to determine a rotation angle (posture) at which the convolution condition is the highest as a grasping posture by executing the same calculation as described above for each angle position while changing a rotation angle of data including the pad region Pa. The grasping position/posture determination unit 21c may set the grasping position so that at least the convolution condition is equal to or greater than a predetermined value (threshold value), and it is not indispensable to set the grasping position at a position at which the convolution condition is the largest. The grasping position/posture determination unit 21c is an example of a second determination unit.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Komoda in view of Mu et al (NPL Document “A robotic grasping algorithm based on simplified image and deep convolutional neural network” – from IDS), hereinafter “Mu”.
Regarding claim 4, Komoda discloses as discussed above in claim 1. Komoda does not discloses expressly further comprising an evaluation unit that calculates an evaluation value indicating the ease of grasping the object to be grasped by one suction pad based on the depth image, wherein the normal grid generation unit comprises: a conversion unit that converts the depth image into three-dimensional point cloud data; a filter unit that deletes points whose evaluation values are smaller than a threshold value from the three-dimensional point cloud data to generate grasping target point cloud data; and a generation unit that generates the spatial data from the grasping target point cloud data.
However, in the same field of endeavour or analogous art, Mu teaches the claimed features implemented in a robotic algorithm used for a grasping method based on convolutional neural network CNN, and further teaches at figure 2 describing the generation of the claimed space data (see fig. 2, see page 851, section C. Estimation of Robustness for Grasp Candidates). 
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Komoda to include the idea of generating the space data as taught by Mu for the benefit of optimal grasping pose of a parallel-jaw gripper for unknown objects in an RGB-D view. The depth data at the edge of objects is clustered to simplify the complex 3D structure of objects. Then candidates for grasp on the image are selected by force closure and is sent into the Grasp Quality Convolutional Neural Network (GQ-CNN) to estimate the best estimation of grasping pose.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 2015/0352721 to Wicks et al – which is directed to Methods, devices, systems, and non-transitory process-readable storage media for a computing device of a robotic carton unloader to identify items to be unloaded from an unloading area within imagery.
2. – US 2019/0071261 to Wertenberger et al – which is directed to method for operating a robot includes providing target data for a target object; determining whether a pre-pick target for the target object is reachable by the robot; determining whether a pick target is reachable by the robot; and executing a pick routine directing the robot to pick up the target object and deposit the target object at a desired location responsive to a determination that the pre-pick target and the pick target are reachable by the robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664